 In the Matter of COLORADO-WYOMING GAS COMPANY, EMPLOYERandOIL WORKERS INTERNATIONAL UNION, C. I. 0., PETITIONERCase No. 17D-R-1.Decided February 14, 1947Mr. IV. L. Thackrey,of Denver, Colo., for the Employer.Mr. B. J. Rickey,of Casper, Wyo., andMr. Harry S. Costilow,ofAdams City, Colo., for the Petitioner.Messrs. C. A. GrahamandHenry Herbolsheimer,of Denver, Colo.,for the Intervenor.Mr. Bernard L. Balicer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION.Upon a petition duly filed, hearing in this case was held at Denver,Colorado, on December 23, 1946, before Howard W. Kleeb, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERColorado-lWWyoming Gas Company, a subsidiary of Public ServiceCompany of Colorado, is a Delaware corporation licensed to do busi-ness in the States of Colorado and Wyoming, with its main office inDenver, Colorado.It transports by pipe line and sells natural gasfrom a point near Littleton, Colorado, to Cheyenne, Wyoming, andto various cities and towns in northern Colorado. In maintaining'The Intervenor offered to prove at the hearing that signatures to application cardswhich were submitted to the Board by Petitioner to show substantial interest had beenobtained by misrepresentation, and that the employees who signed these cards had subse-quently advised the Petitioner in writing that they had revoked their designations. Inits brief the Intervenor moved to dismiss the petition on the same basis as the foregoingoffer of proof.The Intervenor concedes that the employees knew the nature of the instru-ments which they were signing. The offer of proof was properly rejected by the hearingofficer and the motion to dismiss is hereby deniedSeeMatter of 0. D. Jennings CC Com-pany,68 N. L.R. B 516,and cases cited therein72 N. L. R. B., No. 123.647 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe flow of natural gas, the Employer owns and operates compressorstations at various places in Colorado.The Employers' purchases ofnatural gas, its principal raw material, are made in the State ofColorado and annually exceed $900,000 in value. Its yearly salesare valued in excess of 1 million dollars, of which 11 percent is soldoutside the State of Colorado.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Union of Operating Engineers, Local Union No. 1,herein called the Intervenor, is a labor organization affiliated withthe American Federation of Labor, claiming to represent employeesof the Employer.III.THE QUESTION CONCERNING REPRESENTATION _The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act 2IV. THE APPROPRIATE UNITIn accord with the agreement of the parties, we find that all em-ployees of the Employer's system, located between Sullivan, Colorado,and Cheyenne, Wyoming, employed as linemen, oilers, mechanics,operators, welders and leadmen, excluding clerical and office employees.and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-_ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning,of Section 9 (b) of the Act.3DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Colorado-Wyoming Gas Com-pany, an election by secret ballot shall be conducted as early as possible,2Although the Employer and the Intervenor entered into a contract on March 22, 1946,neither the Employer nor the Intervenor contends that the contract is a bar to the instantproceeding3There are approximately 32 employees in the appropriate unit. COLORADO-WYOMING GAS COMPANY649but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSeventeenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by Oil Workers International Union, C. I. 0., or byInternational Union of Operating Engineers, Local Union No. 1, .A. F. of L., for the purposes of collective bargaining, or by neither.